Opinion issued April 7, 2016




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-14-00590-CR
                           ———————————
                    JON MICHAEL MIRANDA, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                      On Appeal from 10th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 13-CR-0598


                         MEMORANDUM OPINION

      Appellant, Jon Michael Miranda, pleaded guilty to the first-degree felony

offense of aggravated robbery, without an agreed recommendation as to punishment.

See TEX. PENAL CODE ANN. § 29.03(a)(2), (b) (West Supp. 2015). The trial court

found appellant guilty as charged and, following a punishment hearing, assessed his
punishment at twenty-five years’ confinement.         This sentence is within the

applicable sentencing range. See id. § 12.32(a) (West Supp. 2015). The trial court

certified that this was not a plea-bargain case, and that appellant had the right of

appeal. See TEX. R. APP. P. 25.2(a)(2). Appellant timely filed a notice of appeal and

new counsel was appointed.

      Appellant’s appointed counsel has filed a motion to withdraw, along with an

Anders brief stating that the record presents no reversible error and that, therefore,

the appeal is without merit and is frivolous. See Anders v. California, 386 U.S. 738,

87 S. Ct. 1396 (1967). Counsel’s brief meets the Anders requirements by presenting

a professional evaluation of the record and supplying this Court with references to

the record and legal authority. See id. at 744, 87 S. Ct. at 1400; see also High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and that he is unable to advance any grounds of error

that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v.

State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Appellant’s counsel has informed us that he has delivered a copy of the motion

to withdraw and Anders brief to appellant and informed him of his right to file a

response and to get access to the record. See In re Schulman, 252 S.W.3d 403, 408

(Tex. Crim. App. 2008). Furthermore, a copy of the record has been sent to appellant




                                          2
for review. See Kelly v. State, 436 S.W.3d 313, 322 (Tex. Crim. App. 2014).

Appellant has not filed a pro se response to his counsel’s Anders brief.

      We have independently reviewed the entire record in this appeal and conclude

that no reversible error exists in the record, that there are no arguable grounds for

review, and that therefore the appeal is frivolous. See Anders, 386 U.S. at 744, 87
S. Ct. at 1400 (emphasizing that reviewing court—and not counsel—determines,

after full examination of proceedings, whether the appeal is wholly frivolous);

Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must

determine whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d
824, 826–28 (Tex. Crim. App. 2005) (reviewing court is not to address merits of

each claim raised in Anders brief or pro se response after determining there are no

arguable grounds for review); Mitchell, 193 S.W.3d at 155. An appellant may

challenge a holding that there are no arguable grounds for appeal by filing a petition

for discretionary review in the Texas Court of Criminal Appeals. See Bledsoe, 178
S.W.3d at 827 n.6.

                                  CONCLUSION
      Accordingly, we affirm the judgment of the trial court and grant counsel’s
motion to withdraw. See TEX. R. APP. P. 43.2(a).1 Attorney Calvin D. Parks must
immediately send the required notice and file a copy of that notice with the Clerk of


1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe, 178 S.W.3d at 826–27.
                                           3
this Court. See TEX. R. APP. P. 6.5(c). We dismiss any other pending motions as
moot.
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4